NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                         DEC 12 2018
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    17-50120

                Plaintiff-Appellee,              D.C. No.
                                                 8:09-cr-00180-AHM-1
 v.

EDWARD LANTZ FERGUSON,                           MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Alvin Howard Matz, District Judge, Presiding

                     Argued and Submitted November 16, 2018
                               Pasadena, California

Before: W. FLETCHER and PAEZ, Circuit Judges, and GLEASON,** District
Judge.

      Edward Ferguson appeals from the revocation of his supervised release

based on the district court’s finding of three violations of the terms of his

supervised release. Ferguson argues the evidence was insufficient to show that he



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Sharon L. Gleason, United States District Judge for
the District of Alaska, sitting by designation.
violated his conditions of supervised release. We have jurisdiction under 18

U.S.C. § 3742 and 28 U.S.C. § 1291 and we affirm.

      A district court may revoke a term of supervised release if the court finds by

a preponderance of the evidence that the defendant violated a condition of

supervised release. United States v. Lomayaoma, 86 F.3d 142, 146 (9th Cir. 1996).

We review a district court’s decision to revoke a term of supervised release for

abuse of discretion. United States v. Verduzco, 330 F.3d 1182, 1184 (9th Cir.

2003). “On a sufficiency-of-the-evidence challenge to a supervised release

revocation, we ask whether, viewing the evidence in the light most favorable to the

government, any rational trier of fact could have found the essential elements of a

violation by a preponderance of the evidence.” United States v. King, 608 F.3d

1122, 1129 (9th Cir. 2010) (internal quotation marks and citations omitted).

      The record contains sufficient evidence to support the district court’s

decision. First, in support of the allegation that Ferguson transferred, sold, gave

away or conveyed an asset with a fair market value in excess of $500 without

approval, the signed interspousal transfer grant deed states that for valuable

consideration, Ferguson granted his wife the property as her sole and separate

property. The evidence also showed that probation did not approve the transfer.

Next, in support of the allegation that Ferguson failed to submit truthful monthly

probation reports, the business manager for Ferguson’s former employer testified


                                          2
that Ferguson’s formal employment ended in about May of 2016. Finally, in

support of the allegation that Ferguson changed his employment without notifying

probation, the record includes testimony from which the district court reasonably

inferred that Ferguson was employed by his wife’s business.

      AFFIRMED




                                         3